     Case 1:20-cv-25138-RNS Document 5-1 Entered on FLSD Docket 12/17/2020 Page 1 of 9
                            SUPERIOR COURT OF CALIFORNIA,
                                COUNTY OF SAN DIEGO
                                        CENTRAL
                                            MINUTE ORDER
DATE: 12/16/2020                    TIME: 02:57:00 PM                  DEPT: C-73
JUDICIAL OFFICER PRESIDING: Joel R. Wohlfeil
CLERK: Andrea Taylor
REPORTER/ERM: Not Reported
BAILIFF/COURT ATTENDANT:

CASE NO: 37-2020-00038194-CU-CR-CTL CASE INIT.DATE: 10/21/2020
CASE TITLE: Midway Venture LLC vs County of San Diego [IMAGED]
CASE CATEGORY: Civil - Unlimited   CASE TYPE: Civil Rights


APPEARANCES

The Court, having taken the above-entitled matter under submission on 12/16/2020 and having fully
considered the arguments of all parties, both written and oral, as well as the evidence presented, now
rules as follows:
The Order to Show Cause (ROA # 1, 36, 38, 40, 49) for a Preliminary injunction by Plaintiffs MIDWAY
VENTURE LLC dba PACERS SHOWGIRLS / PACERS SHOWGIRLS INTERNATIONAL, PETER
BALOV, F - 12 ENTERTAINMENT GROUP INC. dba CHEETAHS, and RICH BUONANTONY
("Plaintiffs") against Defendants COUNTY OF SAN DIEGO, WILMA J. WOOTEN, in her official capacity
as Public Health Officer, County of San Diego, GOVERNOR GAVIN NEWSOM, in his official capacity
as the Governor of the State of California, and the CALIFORNIA DEPARTMENT OF PUBLIC HEALTH
("Defendants"), is GRANTED.
Pending the trial of this case, Defendants, and each of them and their respective agents and assigns,
and any governmental entity or law enforcement officer, are hereby ENJOINED from enforcing the
provisions of the cease and desist order, or any related orders including the State's Regional Stay Home
Order, that prevent 1) Plaintiffs from providing live adult entertainment; and 2) San Diego County
businesses with restaurant service, such as Plaintiffs' establishments, from continuing to operate their
respective businesses, subject to protocols that are no greater than is essential to further Defendants'
response to control the spread of COVID.

The Request (ROA # 29 at footnote 10) of Defendants Gavin Newsom, in his official capacity as
Governor of California, and the California Department of Public Health (unless specified otherwise,
collectively referred to as "the State") for judicial notice of the Watt Declaration, which was executed and
filed on October 16, 2020, in Calvary Chapel of Ukiah v. Newsom, No.42:20-cv-01431-1CJMDMC (E. D.
Cal. Oct. 16, 2020), as ECF No. 39, is GRANTED IN PART and DENIED IN PART. The Court takes
judicial notice of the date on which the Watt Declaration was filed with the Court; otherwise, the Request
is DENIED.
The evidentiary objections (ROA # 51) of Defendants COUNTY OF SAN DIEGO and WILMA J.
WOOTEN (unless specified otherwise, collectively referred to as "the County") are OVERRULED IN




DATE: 12/16/2020                                MINUTE ORDER                                       Page 1
DEPT: C-73                                                                                    Calendar No.
    Case 1:20-cv-25138-RNS Document 5-1 Entered on FLSD Docket 12/17/2020 Page 2 of 9
CASE TITLE: Midway Venture LLC vs County of San   CASE NO: 37-2020-00038194-CU-CR-CTL
Diego [IMAGED]
PART and SUSTAINED IN PART. The objections are OVERRULED except as follows: Nos. 3 – 5 are
SUSTAINED.
Plaintiffs' evidentiary objections (ROA # 57) to the declaration of Brent Panas are OVERRULED;
however, Panas' representation, at paragraph 5 ("On November 30, 2020, seventeen new community
COVID-19 outbreaks were confirmed. For the seven-day period from November 24 through November
30, 2020, 81 community outbreaks were confirmed. The number of community outbreaks the County is
experiencing and documenting remains far above the trigger of seven or more outbreaks in a seven-day
period.") is vague and marginally relevant, if at all, to the limited issue before the Court; namely, whether
Plaintiffs providing live adult entertainment and San Diego County businesses with restaurant service,
such as Plaintiffs' establishments, subject to protocols, present any risk – much less a greater risk than
before Governor Newsom issued his December 3, 2020 Regional Stay at Home Order - to the spread of
COVID.
Plaintiffs' evidentiary objections (ROA # 58) to the declaration of Dr. James Watt are OVERRULED IN
PART and SUSTAINED IN PART. Plaintiffs' general objection to Dr. Watt's declaration (attached as
Exh. "F" to the declaration of Attorney Li – ROA # 55) is well taken. The State appears to have caused
Dr. Watt's declaration to be filed on November 30, 2020, in Ghost Golf, Inc. v. Newsom, No.
20CECG03170 (Fresno County Sup. Ct.). The Court will nonetheless receive the evidence as a proffer
of proof from counsel of the testimony of Dr. Watt if he were called and sworn to testify as a witness in
this case. The balance of Plaintiffs' objections are, except as noted, SUSTAINED. Nos. 1, 4, 7, 8 and 9
are OVERRULED.
Plaintiffs' objection to the declaration of Chelsea Kuhn, filed by the State on December 15, 2020, is
SUSTAINED.
The County's Request for judicial notice of the Court's November 23, 2020 Order (ROA # 50) in the San
Diego County Superior Court case entitled 640 Tenth LP vs. Newsom, case no.
37-2020-00041316-CU-MC-CTL, is GRANTED.
Plaintiffs operate Pacers and Cheetahs, adult entertainment establishments within the meaning of San
Diego Municipal Code ("SDMC") section 33.3601 et seq. under Nude Entertainment Business Permit
number 2010022137 issued by the Chief of the San Diego Police Department. Complaint at par's 1 – 4.
Closed for months after the pandemic arose, deprived of direction from Defendants, and left to guess on
how to re-open their establishments, Plaintiffs submitted a plan to the County which included the
following restrictions:
"- Stages to be located on two (2) foot platforms, fifteen (15) feet from any tables.
- Stages to be roped off with signs strictly advising patrons not to pass within the fifteen-foot buffer.
- Adult entertainers to perform one artist at a time per stage.
- All stage equipment to be sanitized after a performance.
- All performers to wear mask coverings while performing.
- The announcer and disc jockey ("DJ") to be located fifteen (15) feet from any tables, roped off and
designated for one person at a time.




DATE: 12/16/2020                                  MINUTE ORDER                                         Page 2
DEPT: C-73                                                                                        Calendar No.
    Case 1:20-cv-25138-RNS Document 5-1 Entered on FLSD Docket 12/17/2020 Page 3 of 9
CASE TITLE: Midway Venture LLC vs County of San   CASE NO: 37-2020-00038194-CU-CR-CTL
Diego [IMAGED]

- Audio stage to be sanitized and cleaned after every daily use.
- The announcer and DJ to wear a mask covering.
- The announcer and DJ to issue regular reminders to patrons that they are not to approach performers
and they are to remain seated at their tables." Declarations of Jason P. Saccuzzo (ROA # 14), Trever
Shamshoian (ROA # 15) and Rich Buonantony (ROA # 16).
Without objection from the County, Plaintiffs re-opened their establishments and provided indoor
entertainment for approximately five weeks before receipt of Dr. Wooten's cease and desist letter.
Declarations of Jason P. Saccuzzo (ROA # 14), Trever Shamshoian (ROA # 15) and Rich Buonantony
(ROA # 16).
Facing financial ruin, Plaintiffs have filed this action to contest Dr. Wooten's cease and desist letter, or
any related orders, which prevent them from continuing to operate their respective businesses, subject
to protocols. Declarations of Jason P. Saccuzzo (ROA # 14), Trever Shamshoian (ROA # 15) and Rich
Buonantony (ROA # 16).
On November 6, 2020, the Court, after consideration of the briefs, evidence and arguments of counsel,
issued a temporary restraining order ("TRO") enjoining Defendants from enforcing the provisions of the
cease and desist orders, or any related orders, to prevent Plaintiffs from being allowed to provide live
adult entertainment, pending an order to show cause ("OSC") re the issuance of a preliminary injunction.
ROA # 36, 38, 40, 49.

Since re-opening, Plaintiffs have "implemented and followed all provisions of the State of California
Industry Guidance for restaurants, wineries and bars, including, but not limited to, individual control
measures and screening, cleaning and disinfecting protocols, and physical distancing." Declarations of
Trever Shamshoian (ROA # 44) and Rich Buonantony (# 45).
"No patron, staff member, or adult entertainer has been exposed to COVID-19" and "no COVID-19
cases" have been traced back to Pacers and Cheetahs." Plaintiffs have provided "a very safe place for
live adult entertainment" and followed "both the letter and spirit of the TRO." Declarations of Trever
Shamshoian (ROA # 44) and Rich Buonantony (# 45).
The testimony of Shamshoian (ROA # 44) and Buonantony (# 45) are consistent with the opinion
testimony of Dr. Lawrence Mayer who states, at paragraph 3 of his declaration (ROA # 41):
"I have been asked to opine on the issue of whether a restaurant would increase the risk to its patrons or
employees if a dancer performing on a stage were present if the dancer is 15 feet away from all patrons
and suitably masked. There is no scientific evidence of increased risk to the patrons if dancing is
allowed at a restaurant under those conditions."
Defendants have not submitted any evidence to refute the testimony of Shamshoian (ROA # 44),
Buonantony (# 45) and Dr. Mayer (ROA # 41). The Court infers that, based on the declaration of Panas,
the County possesses contact tracing data and has the power to produce such evidence to refute
Plaintiffs' assertions that Plaintiffs providing live adult entertainment and San Diego County businesses
with restaurant service, such as Plaintiffs' establishments, subject to protocols, do not present any risk –
much less a greater risk than before Governor Newsom issued his December 3, 2020 Regional Stay at




DATE: 12/16/2020                                MINUTE ORDER                                        Page 3
DEPT: C-73                                                                                     Calendar No.
     Case 1:20-cv-25138-RNS Document 5-1 Entered on FLSD Docket 12/17/2020 Page 4 of 9
 CASE TITLE: Midway Venture LLC vs County of San           CASE NO: 37-2020-00038194-CU-CR-CTL
 Diego [IMAGED]
Home Order - to the spread of COVID in San Diego County. Since the County could have produced
"stronger evidence," the Court discounts the County's "weaker evidence." CACI 203.
Accordingly, the Court finds that Plaintiffs have been devoid of COVID, have done nothing to contribute
to the spread of COVID, and have honored their representations to Dr. Joel Day and the County.
In their oppositions, Defendants note that, since the Court issued the TRO, Defendants have "changed
the State's treatment of live performances held at restaurants, by authorizing such performances under
the same conditions under which restaurants may operate." (emphasis added by the Court) Defendants
assert that "This motion is therefore moot." (emphasis added by the Court) ROA # 54 at pages 10 – 11;
ROA # 50 at page 2.
In Roman Catholic Diocese of Brooklyn v. Cuomo (November 25, 2020) - S. Ct. -; 2020 WL 6948354; 20
Cal. Daily Op. Serv. 11,976, Petitioners "filed § 1983 actions alleging that Governor's emergency
Executive Order imposing occupancy restrictions on houses of worship during COVID-19 pandemic
violated Free Exercise Clause." (Likewise, Plaintiffs' claims include three counts for Violation of 42 U. S.
C. § 1983.) The Court enjoined Governor Cuomo from enforcing the Executive Order imposing
restrictions on houses of worship.
The Court stated, in pertinent part:
"The dissenting opinions argue that we should withhold relief because the relevant circumstances have
now changed. After the applicants asked this Court for relief, the Governor reclassified the areas in
question from orange to yellow, and this change means that the applicants may hold services at 50% of
their maximum occupancy. The dissents would deny relief at this time but allow the Diocese and
Agudath Israel to renew their requests if this recent reclassification is reversed.

There is no justification for that proposed course of action. It is clear that this matter is not moot.
See Federal Election Comm'n v. Wisconsin Right to Life, Inc. 551 U. S. 449, 462, 127 S. Ct. 2652, 168
L. Ed.2d 329 (2007); Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc. 528 U. S.
167, 189, 120 S. Ct. 693, 145 L. Ed.2d 610 (2000). And injunctive relief is still called for because
the applicants remain under a constant threat that the area in question will be reclassified as red
or orange. See, e.g., Susan B. Anthony List v. Driehaus 573 U. S. 149, 158, 134 S. Ct. 2334, 189 L.
Ed.2d 246 (2014). The Governor regularly changes the classification of particular areas without
prior notice. If that occurs again, the reclassification will almost certainly bar individuals in the affected
area from attending services before judicial relief can be obtained. At most Catholic churches, Mass is
celebrated daily, and "Orthodox Jews pray in [Agudath Israel's] synagogues every day." Application in
No. 20A90, at 4. Moreover, if reclassification occurs late in a week, as has happened in the past, there
may not be time for applicants to seek and obtain relief from this Court before another Sabbath passes.
Thirteen days have gone by since the Diocese filed its application, and Agudath Israel's application was
filed over a week ago. While we could presumably act more swiftly in the future, there is no guarantee
that we could provide relief before another weekend passes. The applicants have made the showing
needed to obtain relief, and there is no reason why they should bear the risk of suffering further
irreparable harm in the event of another reclassification." (emphasis added by the Court)
This record reflects that Defendants' latest "change" is consistent Plaintiffs' initial assertion that
Defendants' "orders have undergone endless and bewildering changes." ROA # 13 at page 9.
Like the Supreme Court in Roman Catholic Diocese of Brooklyn v. Cuomo, the Court finds that




DATE: 12/16/2020                                 MINUTE ORDER                                        Page 4
DEPT: C-73                                                                                      Calendar No.
    Case 1:20-cv-25138-RNS Document 5-1 Entered on FLSD Docket 12/17/2020 Page 5 of 9
CASE TITLE: Midway Venture LLC vs County of San              CASE NO: 37-2020-00038194-CU-CR-CTL
Diego [IMAGED]
Defendants' latest change does not render Plaintiffs' Application moot.
To avoid any confusion, the Court is deeply empathetic to the County and Dr. Wooten's dilemma in
balancing their local responsibilities, based on the data in San Diego County, while subject to the State's
threat "to withhold funding from counties that do not adhere to its guidance or enforce its orders." ROA #
50 at pages 3 – 4.
As Brent Panas, Chief of the County's COVID-19 Safe Reopening Compliance Team, declares "As the
Governor and other State officials have made clear, local governments (including the County of San
Diego) do not have authority to relax the State's COVID-19 public health restrictions and orders. While
counties can adopt stricter requirements in their public health orders, they cannot affirmatively permit
activities or business operations that violate the State's guidelines and orders." ROA # 52 at paragraph
6.
Nobody is in a better, more informed position to manage the local health conditions than Dr. Wooten.
With full knowledge of current data, Dr. Wooten has purportedly represented that "penalizing sectors like
restaurants and gyms for the case increase is wrong. 'Closure of indoor restaurants during wintertime
will move people into homes and encourage high risk gatherings. Closing indoor capability contradicts
the "Blueprint for a Safer Economy". Further, the County has taken steps to complete outbreak
assessments, enforce compliance, and to educate and engage the community.'" The Court's November
23, 2020 Order (ROA # 50), at page 7, in the San Diego County Superior Court case entitled 640 Tenth
LP vs. Newsom, case no. 37-2020-00041316-CU-MC-CTL.
The Court infers from Dr. Wooten's purported representations that she does not consider businesses
with restaurant service, such as Plaintiffs' establishments, to be responsible for the increase in the
County's COVID cases. ROA # 50 at pages 5 – 6; ROA # 52 at paragraph 4. Given every opportunity,
the County has provided the Court with no evidence that San Diego County businesses with restaurant
service, such as Plaintiffs' establishments, who've implemented protocols as directed by the County,
present any risk – much less a greater risk than before Governor Newsom issued his December 3, 2020
Regional Stay at Home Order - to the spread of COVID. ROA # 52 at paragraph 7.
The obvious question, from the Court's perspective, is, in the absence of evidence, why is the State's
Regional Stay at Home Order limiting San Diego County restaurant businesses "to take-out, pick-up, or
delivery" rational? ROA # 54 at pages 9 – 10.
In support of their position, the State attached the Declaration of Dr. James Watt, MD, MPH, in Support
of Defendants' Opposition to Plaintiffs' Motion for Preliminary Injunction, executed and filed on
November 30, 2020, in Ghost Golf, Inc. v. Newsom, No. 20CECG03170 (Fresno County Sup. Ct.). ROA
# 55, Exh. F.
The Court does not question Dr. Watt's qualifications, as Chief of the Division of Communicable Disease
Control of the Center for Infectious Diseases at the California Department of Public Health ("CDPH"), to
form and express opinions on the subject of "COVID-19, short for coronavirus disease 2019."
Paragraphs 2 – 15 of Dr. Watt's declaration. Dr. Watt's declaration provides a general overview of
COVID-19 in California but says nothing to support restrictions, in addition to existing protocols, in San
Diego County. Indeed, part of Dr. Watt's opinion testimony more corroborates than refutes the testimony
of Shamshoian (ROA # 44), Buonantony (# 45) and Dr. Mayer (ROA # 41). See paragraphs 47 and 48
of Dr. Watt's declaration. Again, given every opportunity, the State has provided the Court with no
evidence that San Diego County businesses with restaurant service, such as Plaintiffs' establishments,




DATE: 12/16/2020                                MINUTE ORDER                                       Page 5
DEPT: C-73                                                                                    Calendar No.
     Case 1:20-cv-25138-RNS Document 5-1 Entered on FLSD Docket 12/17/2020 Page 6 of 9
 CASE TITLE: Midway Venture LLC vs County of San        CASE NO: 37-2020-00038194-CU-CR-CTL
 Diego [IMAGED]
who've implemented protocols as directed by the County, present any risk – much less a greater risk
than before Governor Newsom issued his December 3, 2020 Regional Stay at Home Order - to the
spread of COVID.
In the absence of such evidence, Dr. Wooten's representation that "penalizing sectors like restaurants
and gyms for the case increase is wrong" resonates with the Court.
The State argues that "When the defendant is a public official or agency, the court also considers the
public interest. (Tahoe Keys Property Owners' Assn. v. State Water Resources Control Board (1994) 23
Cal. App. 4th 1459, 1472-73.)" ROA # 54 at page 10.
In Roman Catholic Diocese of Brooklyn v. Cuomo, the Court stated:

"Public interest. Finally, it has not been shown that granting the applications will harm the public. As
noted, the State has not claimed that attendance at the applicants' services has resulted in the spread of
the disease. And the State has not shown that public health would be imperiled if less restrictive
measures were imposed.
Members of this Court are not public health experts, and we should respect the judgment of those with
special expertise and responsibility in this area. But even in a pandemic, the Constitution cannot be
put away and forgotten. The restrictions at issue here, by effectively barring many from attending
religious services, strike at the very heart of the First Amendment's guarantee of religious liberty. Before
allowing this to occur, we have a duty to conduct a serious examination of the need for such a drastic
measure." (emphasis added by the Court)

In his concurring opinion, Justice Gorsuch stated:
"Government is not free to disregard the First Amendment in times of crisis. At a minimum, that
Amendment prohibits government officials from treating religious exercises worse than comparable
secular activities, unless they are pursuing a compelling interest and using the least restrictive means
available. See Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U. S. 520, 546, 113 S. Ct. 2217, 124
L. Ed.2d 472 (1993). Yet recently, during the COVID pandemic, certain States seem to have ignored
these long-settled principles.
...
At the same time, the Governor has chosen to impose no capacity restrictions on certain businesses he
considers "essential." And it turns out the businesses the Governor considers essential include
hardware stores, acupuncturists, and liquor stores. Bicycle repair shops, certain signage companies,
accountants, lawyers, and insurance agents are all essential too. So, at least according to the
Governor, it may be unsafe to go to church, but it is always fine to pick up another bottle of wine, shop
for a new bike, or spend the afternoon exploring your distal points and meridians. Who knew public
health would so perfectly align with secular convenience?"

True, the current case is not a Church case but, with Plaintiffs, the nature of their entertainment is
entitled to First Amendment protection ("if only within the outer ambit of the First Amendment's
protection.") City of Erie v. Pap's A.M. (2000) 529 U. S. 277, 289; Krontz v. City of San Diego (2006)
136 Cal. App. 4th 1126, 1132. Further, since the State and County's purpose in enacting the restrictions
appear to be unrelated to suppressing Plaintiffs' expression, the restrictions "need only satisfy the "less




DATE: 12/16/2020                                MINUTE ORDER                                       Page 6
DEPT: C-73                                                                                    Calendar No.
      Case 1:20-cv-25138-RNS Document 5-1 Entered on FLSD Docket 12/17/2020 Page 7 of 9
 CASE TITLE: Midway Venture LLC vs County of San                CASE NO: 37-2020-00038194-CU-CR-CTL
 Diego [IMAGED]
stringent," intermediate O'Brien standard. E.g., Johnson, supra, at 403, 109 S. Ct. 2533." The Court's
application of a more stringent test in ruling on Plaintiffs' Application for a Temporary Restraining Order
is vacated. Ironically, the "restrictions such as the no-touch and six-foot rules" at issue in the Krontz
case are very much not at issue in this case; to wit, see Plaintiffs' self-imposed restrictions to satisfy the
County's protocols ("- Stages to be located on two (2) foot platforms, fifteen (15) feet from any tables. -
Stages to be roped off with signs strictly advising patrons not to pass within the fifteen-foot buffer.")
Declarations of Jason P. Saccuzzo (ROA # 14), Trever Shamshoian (ROA # 15) and Rich Buonantony
(ROA # 16).
Businesses with restaurant service, such as Plaintiffs' establishments, serve the public interest. These
business establishments provide sustenance to and enliven the spirits of the community, while providing
employers and employees with means to put food on the table and secure shelter, clothing, medical
care, education and, of course, peace of mind for they and their families.
The State relies upon Jacobson v. Massachusetts (1905) 197 U. S. 11, 27 to assert that the "Challenged
Orders Are a Permissible Exercise of the State's Emergency Powers." ROA # 54 at page 15. However,
as Justice Gorsuch noted in his concurring opinion, "But Jacobson hardly supports cutting the
Constitution loose during a pandemic. That decision involved an entirely different mode of
analysis, an entirely different right, and an entirely different kind of restriction." (emphasis added
by the Court)
The State also asserts that "Restrictions on Live Entertainment Are Content-Neutral Time, Place,
Manner Regulations that Survive Intermediate Scrutiny." "A time, place, and manner restriction on
speech is valid if it: (a) is content neutral, (b) is narrowly tailored to serve a significant government
interest, and (c) leaves open ample alternative channels for communication." (Klein v. San Diego County
(9th Cir. 2006) 463 F. 3d 1029, 1034.)" ROA # 54 at page 15. However, shuttering Plaintiffs'
establishments except "to take-out, pick-up, or delivery," in the absence of evidence to support the
restrictions, is neither "neutral" nor "narrow." Defendants' characterization of Plaintiffs' establishments
as restaurants or as non-essential does not dilute Plaintiffs' right to first amendment protection. ROA #
56 at page 8. Characterization of services as non-essential may be politically expedient but, in too many
instances, is practically inconsistent and legally suspect; for example, houses of worship. The Court
also questions whether "take-out, pick-up, or delivery" is consistent with the patrons' primary purpose in
frequenting Pacers and Cheetahs, and therefore whether such restriction "leaves open ample alternative
channels for communication" with the State and County.
In response to the Court's initial observation that "the County appears to have loosely, if not arbitrarily,
enforced this prohibition" (ROA # 36 at page 4), the County asserts that "Plaintiffs have presented no
evidence of selective enforcement of the Public Health Order by County Defendants, much less
evidence of selective enforcement "deliberately based upon an unjustifiable standard such as race,
religion, or other arbitrary classification." [Murgia, supra, 15 Cal. 3d at 299, quoting Oyler, supra, 368 U.
S. at 456.]" ROA # 50 at page 15.
In its opposition (ROA # 50), the County further asserts, at page 10:
"Contrary to Plaintiffs' contentions, County Defendants have in no way singled out Plaintiffs'
establishments, or live adult entertainment in general, for enforcement activity under the Public Health
Order. The 125 cease-and-desist letters, and seven Immediate Closure Orders, that County Defendants
have issued through November 30, 2020, involved a wide array of business and other activities,
including gyms, fitness centers, yoga studios, bars, restaurants, spas, fraternities and sororities, religious




DATE: 12/16/2020                                 MINUTE ORDER                                        Page 7
DEPT: C-73                                                                                      Calendar No.
      Case 1:20-cv-25138-RNS Document 5-1 Entered on FLSD Docket 12/17/2020 Page 8 of 9
 CASE TITLE: Midway Venture LLC vs County of San            CASE NO: 37-2020-00038194-CU-CR-CTL
 Diego [IMAGED]
entities, and entertainment centers. [Panas decl., at ¶¶ 13 - 14, and Exhs. 4 - 5 thereto.] And with
respect to live entertainment, Plaintiffs' businesses were not the only establishments that received a
cease-and-desist letter from the County concerning live entertainment taking place in violation of the
then- applicable State COVID-19 restrictions and the Public Health Order. [Panas decl., at ¶ 14.]"
The Court cannot find, based on this record, that the County has arbitrarily enforced the prohibition of
live entertainment indoors at bars and restaurants; however, the County's issuance of "cease-and-desist
letters, and Immediate Closure Orders, to "a wide array of business and other activities, including gyms,
fitness centers, yoga studios, bars, restaurants, spas, fraternities and sororities, religious entities, and
entertainment centers" does little, if anything, to demonstrate any nexus between businesses with
restaurant service, such as Plaintiffs' establishments, who've implemented protocols as directed by the
County, and the spread of COVID.
Defendants rely upon the State's Regional Stay Home Order. ROA # 52 at par. 7; ROA # 55, Exh. "D."
Upon review, the Court notes that the State has created a series of Regions, each of which consists of
several counties. San Diego County is one of eleven counties (Imperial, Inyo, Los Angeles, Mono,
Orange, Riverside, San Bernardino, San Diego, San Luis Obispo, Santa Barbara, Ventura) in the
Southern California Region. The State apparently measures the "ICU bed capacity" in each Region and
imposes restrictions to "gatherings of any size, closes operations except for critical infrastructure and
retail, and requires 100% masking and physical distancing."
The Court questions whether there is a rational nexus between the percentage of ICU bed capacity
throughout the Southern California Region and Plaintiffs providing live adult entertainment and
businesses with restaurant service, such as Plaintiffs' establishments, in San Diego County. Defendants
have presented no evidence that businesses with restaurant service, such as Plaintiffs' establishments,
who've implemented protocols as directed by the County, have impacted ICU bed capacity throughout
the Southern California Region (much less in San Diego County).
In Jamison v. department of Transportation (2016) 4 Cal. App. 5th 356, 361, 362, the Court stated:
"'In deciding whether to issue a preliminary injunction, a trial court must evaluate two interrelated factors:
(i) the likelihood that the party seeking the injunction will ultimately prevail on the merits of his [or her]
claim, and (ii) the balance of harm presented, i.e., the comparative consequences of the issuance and
non-issuance of the injunction. [Citations.]' (Common Cause v. Board of Supervisors (1989) 49 Cal. 3d
432, 441, 442.) 'The trial court's determination must be guided by a "mix" of the potential-merit and
interim-harm factors; the greater the plaintiff's showing on one, the less must be shown on the other to
support an injunction. [Citation.]' (Butt v. State of California (1992) 4 Cal. 4th 668, 678.) However, '[a]
trial court may not grant a preliminary injunction, regardless of the balance of interim harm, unless there
is some possibility that the plaintiff would ultimately prevail on the merits of the claim.' (Ibid.)"
In Smith v. Adventist Health System / West (2010) 182 Cal. App. 4th 729, 749, the Court stated:

"A superior court must evaluate two interrelated factors when ruling on a request for a preliminary
injunction: (1) the likelihood that the plaintiff will prevail on the merits at trial and (2) the interim harm that
the plaintiff would be likely to sustain if the injunction were denied as compared to the harm the
defendant would be likely to suffer if the preliminary injunction were issued. (Cohen v. Board of
Supervisors, supra, 40 Cal. 3d at p. 286.) Weighing these factors lies within the broad discretion of the
superior court. (Ibid.; see pt. VI., post, for discussion of Butt v. State of California (1992) 4 Cal. 4th 668.)




DATE: 12/16/2020                                    MINUTE ORDER                                          Page 8
DEPT: C-73                                                                                           Calendar No.
     Case 1:20-cv-25138-RNS Document 5-1 Entered on FLSD Docket 12/17/2020 Page 9 of 9
CASE TITLE: Midway Venture LLC vs County of San              CASE NO: 37-2020-00038194-CU-CR-CTL
Diego [IMAGED]
Plaintiffs have made an adequate showing that they have exhausted their capital trying to comply with
Defendants' "endless and bewildering" orders, have sustained significant, if not draconian, losses, and
are fearful that their businesses may be closed permanently if Defendants' latest orders are not
enjoined. ROA #'s 13 – 17. The Court finds that Plaintiffs' evidence and arguments is credible.
Defendants, on the other hand, have provided the Court with no evidence that Plaintiffs providing live
adult entertainment and San Diego County businesses with restaurant service, such as Plaintiffs'
establishments, who've implemented protocols as directed by the County, present any risk – much less
a greater risk than before Governor Newsom issued his December 3, 2020 Regional Stay at Home
Order - to the spread of COVID.
Further, Defendants have presented no evidence that Plaintiffs providing live adult entertainment and
San Diego County businesses with restaurant service, such as Plaintiffs' establishments, who've
implemented protocols as directed by the County, have impacted ICU bed capacity throughout the
Southern California Region (much less in San Diego County).
The Court finds that, based on this record, 1) the harm to Plaintiffs if the preliminary injunction is denied
is greater than the harm to Defendants if the preliminary is granted; and 2) it is likely that Plaintiffs will
prevail on the merits of one or more of their claims.
Pending the trial of this case, Defendants, and each of them and their respective agents and assigns,
and any governmental entity or law enforcement officer, are hereby ENJOINED from enforcing the
provisions of the cease and desist order, or any related orders including the State's Regional Stay Home
Order, that prevent 1) Plaintiffs from providing live adult entertainment; and 2) San Diego County
businesses with restaurant service, such as Plaintiffs' establishments, from continuing to operate their
respective businesses, subject to protocols that are no greater than is essential to further Defendants'
response to control the spread of COVID,
The Court emphasizes that the reach of the preliminary injunction is limited to 1) Plaintiffs providing live
adult entertainment; and 2) San Diego County businesses with restaurant service, such as Plaintiffs'
establishments, providing restaurant service, subject to protocols that are no greater than is essential to
further Defendants' response to control the spread of COVID.
This order becomes effective immediately.


                                                            Judge Joel R. Wohlfeil




DATE: 12/16/2020                                 MINUTE ORDER                                        Page 9
DEPT: C-73                                                                                      Calendar No.
